Thompson, Presiding Justice.
Appellant, acting pro se, filed a “verified petition for a writ of prohibition and/or a writ of mandamus for enforcement of rights pursuant to OCGA § 9-3-22” against numerous judges and clerks in the State and Superior courts of DeKalb County; the DeKalb County Sheriff, an assistant solicitor-general and a court reporter; and the clerk of this Court. At its core, the petition sought relief on the ground that defendants conspired against appellant by “tampering” with documents in violation of his constitutional rights. The petition was accompanied by an affidavit of poverty. The trial court denied filing under OCGA § 9-15-2 (d), which provides that (1) a trial court is to review a complaint accompanied by an affidavit of poverty prior to filing and (2) filing is to be denied “if the judge determines that the pleading shows on its face such a complete absence of any justiciable issue of law or fact that it cannot be reasonably believed that the court could grant any relief against any party named in the pleading.”
We agree with the trial court that appellant’s petition does not pass the justiciable issue test. Appellant’s “bald assertions of impropriety are insufficient absent specific allegations as to how the *87defendant^’] conduct violated the law. Cargill v. Zant, 207 Ga. App. 393 (427 SE2d 809) (1993).” Williams v. Skandalakis, 265 Ga. 693 (461 SE2d 226) (1995).
Decided November 19, 2012.
Abdul H. Ali, pro se.
Samuel S. Olens, Attorney General, Stefan E. Ritter, Julia Anderson, Senior Assistant Attorneys General, for appellees.

Judgment affirmed.


All the Justices concur.